     Case 9:18-bk-10213-DS          Doc 47 Filed 11/02/18 Entered 11/02/18 15:12:55                   Desc
                                     Main Document     Page 1 of 7

     Reed H. Olmstead, CA Bar # 269525
1    LAW OFFICES OF REED H. OLMSTEAD
     5266 Hollister Avenue, Suite 224
2    Santa Barbara, CA 93111
     Telephone: (805) 963-9111
3    Facsimile: (805) 963-2209
     reed@olmstead.law
4

5    Attorneys for Debtor

6

7

8                        IN THE UNITED STATES BANKRUPTCY COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10                                       NORTHERN DIVISION

11   In re                                               Case No. 9:18-bk-10213-DS
12   Joan Ann Rosales,                                   Chapter 13
13   Debtor.
                                                         DEBTOR’S MOTION TO DISMISS
14                                                       CHAPTER 7 CASE

15                                                       [NO HEARING REQUESTED]
16

17

18

19           TO THE HONORABLE DEBORAH J. SALTZMAN, UNITED STATES
20   BANKRUPTCY JUDGE, AND INTERESTED PARTIES:
21           Joan Ann Rosales (the “Debtor”) hereby moves the Court to dismiss her recently converted
22   chapter 7 case on the grounds that it should not have been converted, but rather dismissed, as
23   follows:
24   I.      Facts
25           1.      On February 15, 2018 (the “Petition Date”), the Debtor filed this case originally
26   under chapter 13.
27   ///
28

     DEBTOR’S MOTION TO DISMISS CHAPTER 7 CASE - 1
     Case 9:18-bk-10213-DS           Doc 47 Filed 11/02/18 Entered 11/02/18 15:12:55                   Desc
                                      Main Document     Page 2 of 7


1            2.      Her Chapter 13 Plan required monthly plan payments of $450. This payment
2    amount was based on both her Schedule I and J and her “Chapter 13 Statement of Your Currently
3    Monthly Income and Calculation of Commitment Period.”
4            3.      In late June 2018, she was seriously injured while riding a horse. She suffered an
5    “orbital floor blowout,” which is essentially a broken eye socket. This injury included structural
6    damage to her eye socket and required a trip to the emergency room and follow up medical
7    procedures.
8            4.      The Debtor was unable to work for some time and fell behind on her plan payments.
9    She then determined that a chapter 13 would not be feasible for her, as the plan payments had
10   always been a struggle to make.
11           5.      On October 19, 2018, the Debtor filed her motion to convert this case to one under
12   chapter 7, which was approved by the court on October 22, 2018.
13           6.      Although disclosed on her Statement of Related Cases, both the Debtor and her
14   counsel overlooked the fact that she had received a chapter 7 discharge in 2013, and that she is not
15   eligible to receive a discharge in a case under chapter 7.
16           7.      The Debtor does not own any non-exempt assets, nor has she engaged in any
17   transactions that could be avoidable by a chapter 7 trustee under 11 U.S.C. §§ 547, 548, or 549.
18           8.      Therefore, continuing with this case under chapter 7 would be of no benefit to the
19   Debtor or the bankruptcy estate.
20           9.      The Office of the United States Trustee agrees that dismissal of this case is
21   appropriate.
22   II.     Argument
23           Pursuant to 11 U.S.C. § 707(a), the court may dismiss a case under this chapter after notice
24   and a hearing and only for cause. Here, this case was converted to chapter 7 when a dismissal of the
25   chapter 13 case would have been more appropriate. The Debtor will not receive a discharge in this
26   case and it is almost certain that it would end up being a “no asset” case. Therefore, proceeding
27   under chapter 7 will not benefit the Debtor or the bankruptcy estate. Also, it would also be an
28   administrative burden on the chapter 7 trustee. Therefore, dismissal is in the best interest of all

     DEBTOR’S MOTION TO DISMISS CHAPTER 7 CASE - 2
     Case 9:18-bk-10213-DS          Doc 47 Filed 11/02/18 Entered 11/02/18 15:12:55                 Desc
                                     Main Document     Page 3 of 7


1    interested parties.
2    III.    CONCLUSION
3            Accordingly, the Debtor respectfully requests that the Court enter an order dismissing this
4    chapter 7 case, and for any other relief that it appropriate under the circumstances.
5

6     Dated: November 2, 2018                   Law Offices of Reed H. Olmstead
7                                               /s/ Reed H. Olmstead
8                                               Reed H. Olmstead,
                                                Attorneys for Debtor
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEBTOR’S MOTION TO DISMISS CHAPTER 7 CASE - 3
     Case 9:18-bk-10213-DS          Doc 47 Filed 11/02/18 Entered 11/02/18 15:12:55                   Desc
                                     Main Document     Page 4 of 7


1                                DECLARATION JOAN ANN ROSALES
2           I, Joan Ann Rosales, declare as follows,
3           1.      I am the debtor in the captioned bankruptcy case. If called as a witness, I could and
4    would testify competently to the matters contained herein from my personal knowledge or from
5    information communicated to me in the ordinary course of business.
6           2.      On February 15, 2018, I filed this case originally under chapter 13.
7           3.      My Chapter 13 Plan required monthly plan payments of $450. This payment amount
8    was based on both my Schedule I and J and my “Chapter 13 Statement of Your Currently Monthly
9    Income and Calculation of Commitment Period.”
10          4.      In late June 2018, I was seriously injured while riding a horse. I suffered an “orbital
11   floor blowout,” which is essentially a broken eye socket. This injury included structural damage to
12   my eye socket and required a trip to the emergency room and follow up medical procedures.
13          5.      I was unable to work for some time and fell behind on my plan payments. I then
14   determined that a chapter 13 would not be feasible for me, as the payments had always been a
15   struggle to make.
16          6.      On October 19, 2018, I filed my motion to convert this case to one under chapter 7,
17   which was approved by the court on October 22, 2018.
18          7.      Although disclosed on my Statement of Related Cases, both my counsel and I
19   overlooked the fact that I had received a chapter 7 discharge in 2013, and that I am not eligible to
20   receive a discharge in a case under chapter 7.
21          8.      I do not own any non-exempt assets, nor have I engaged in any transactions that
22   could be avoidable by a chapter 7 trustee under 11 U.S.C. §§ 547, 548, or 549.
23          9.      Therefore, continuing with this case under chapter 7 would be of no benefit to me or
24   the bankruptcy estate.
25   ///
26   ///
27   ///
28

     DEBTOR’S MOTION TO DISMISS CHAPTER 7 CASE - 4
Case 9:18-bk-10213-DS   Doc 47 Filed 11/02/18 Entered 11/02/18 15:12:55   Desc
                         Main Document     Page 5 of 7
     Case 9:18-bk-10213-DS           Doc 47 Filed 11/02/18 Entered 11/02/18 15:12:55                 Desc
                                      Main Document     Page 6 of 7


1                              DECLARATION OF REED H. OLMSTEAD
2            I, Reed H. Olmstead, declare as follows:
3            1.      I am a member in good standing of the State Bar of California, admitted to practice
4    in this Court, and am the owner and principal attorney of the Law Offices of Reed H. Olmstead. If
5    called as a witness, I could and would testify competently to the matters contained herein from my
6    personal knowledge or from information communicated to me in the ordinary course of business.
7            2.      After this case was converted to chapter 7, I was contacted by an Analyst with the
8    Office of the United States Trustee regarding the conversion. Based on the Debtor’s ineligibility to
9    receive a discharge in this case, both the Office of the United States Trustee and the Debtor
10   determined that it is appropriate to dismiss this case.
11           I declare under penalty of perjury under the laws of the United States that the foregoing is
12   true and correct. Executed on this 2nd day of November 2018, at Santa Barbara, California.
13                                                   /s/ Reed H. Olmstead
14                                                   Reed H. Olmstead

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEBTOR’S MOTION TO DISMISS CHAPTER 7 CASE - 6
            Case 9:18-bk-10213-DS                       Doc 47 Filed 11/02/18 Entered 11/02/18 15:12:55                                                        Desc
                                                         Main Document     Page 7 of 7
 In re:                                                                                                                          CHAPTER: 7
            Joan Ann Rosales
                                                                                                               Debtor(s).        CASE NUMBER: 9:18-bk-10213-DS




                                                  PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
5266 Hollister Ave, Ste 224
Santa Barbara, CA 93111

A true and correct copy of the foregoing document entitled (specify): Debtor's Motion to Dismiss Chapter 7 Case        will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:




1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders and LBR,
the foregoing document will be served by the court via NEF and hyperlink to the document. On November 2, 2018 , I checked the
CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic Mail
Notice List to receive NEF transmission at the email addresses stated below:

Jeremy W. Faith (TR) Trustee@MarguliesFaithlaw.com,
C118@ecfcbis.com;Helen@MarguliesFaithLaw.com;leedowding@gmail.com
Reed H Olmstead reed@olmstead.law, olmstead.ecf@gmail.com;r41602@notify.bestcase.com
Valerie Smith claims@recoverycorp.com
United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov

                                                                                                      Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On       , I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary proceeding by
placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as
follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
document is filed.



                                                                                                      Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on       , I served the following persons and/or entities by
personal delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission
and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
completed no later than 24 hours after the document is filed.



                                                                                                      Service information continued on attached page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.
November 2, 2018            Reed H. Olmstead                                                             /s/ Reed H. Olmstead
Date                        Printed Name                                                                 Signature




                          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                                                    9013-3.1.PROOF.SERVICE
